OPINION OF THE COURT
HARRY G. HINCKLEY, JR., Circuit Judge.
This appeal concerns an action commenced in the County Court of Broward County, Florida where Tenant/Appellee successfully recovered his security deposit plus court costs from Landlord/Appellant.
Appellant’s brief consists mainly of an itemized list of damages to the apartment and additional costs for nonpayment of rent. No counterclaim was filed in the trial court nor was written notice of intention to impose a claim on the security deposit ever sent to Appellee in accord with § 83.49(3)(a), Florida Statutes. The Appellant, having failed to give the statutorily required notice, forfeits his right to *39impose a claim upon the security deposit. See, Durene v Alcime, 448 So.2d 1208 (Fla. 3d DCA 1984).
Therefore based on the foregoing, the final judgment of the trial court is affirmed.
DONE AND ORDERED in Chambers at the Broward County Courthouse, Fort Lauderdale, Florida 33301, this 17th day of July, 1990.